Case 2:20-cv-02600-SHL-cgc Document 23 Filed 09/08/20 Page 1 of 9             PageID 164




                      UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF TENNESSEE


 FUSION ELITE ALL STARS, SPIRIT
 FACTOR LLC d/b/a FUEL ATHLETICS,
 and STARS AND STRIPES GYMNASTICS
 ACADEMY INC. d/b/a STARS AND
 STRIPES KIDS ACTIVITY CENTER,                   Case No. 2:20-cv-02600-SHL-cgc
 Individually and on Behalf of All Others
 Similarly Situated,

                Plaintiffs,                      Jury Trial Demanded
      v.

 VARSITY BRANDS, LLC; VARSITY
 SPIRIT, LLC; VARSITY SPIRIT
 FASHION & SUPPLIES, LLC; and U.S.
 ALL STAR FEDERATION, INC.,
                Defendants.

 KATHRYN ANNE RADEK, LAUREN
 HAYES, and JANINE CHERASARO on
 behalf of themselves and all others similarly
 situated,
                Plaintiffs,                      Case No. 2:20-cv-02649-SHL-cgc
      v.
                                                 Jury Trial Demanded
 VARSITY BRANDS, LLC; VARSITY
 SPIRIT, LLC; VARSITY SPIRIT FASHION
 & SUPPLIES, LLC; and U.S. ALL STAR
 FEDERATION, INC.,
                Defendants.



               JOINT MOTION TO CONSOLIDATE UNDER FED. R. CIV. P. 42
Case 2:20-cv-02600-SHL-cgc Document 23 Filed 09/08/20 Page 2 of 9                      PageID 165




        Pursuant to Federal Rule of Civil Procedure 42, Plaintiffs Fusion Elite All Stars, Spirit

Factor LLC d/b/a Fuel Athletics, Stars and Stripes Gymnastics Academy Inc. d/b/a Stars and

Stripes Kids Activity Center, Kathryn Anne Radek, Lauren Hayes, and Janine Cherasaro

(“Moving Plaintiffs”) jointly move to consolidate the above-captioned actions. Moving

Plaintiffs have conferred with Defendants, who do not oppose this Motion.1

I.     BACKGROUND

       There are two cases currently pending before the Court alleging substantially similar

facts and claims against the same defendants: Fusion Elite All Stars, et al v. Varsity Brands,

LLC, et al., 2:20-cv-02600-SHL, Dkt. No. 1, (W.D. Tenn. Aug. 13, 2020) (“Fusion Elite

Action”) and Kathryn Radek, et al. v. Varsity Brands, LLC, et al., 2:20-cv-02649-SHL, Dkt.

No. 1, (W.D. Tenn. Aug. 25, 2020) (“Radek Action”).2 Both cases are brought on behalf of
direct purchasers from the Varsity Defendants and are based on Defendants’ alleged

anticompetitive conduct in the markets for All Star Competitions and All Star Apparel, and

bring claims under federal antitrust laws. Plaintiffs’ counsel in both actions have conferred and

jointly move to consolidate the two actions.

       On August 25, 2020, the Court issued a Notice of Setting a scheduling conference for

September 30, 2020 in the Fusion Elite Action. The Notice of Setting also included several

interim deadlines. The parties in both the Fusion Elite Action and the Radek Action intend to

comply with the deadlines set out in the Court’s Notice of Setting, as if those dates apply to

the requested consolidated case.3

 1
   See certification, infra.
 2
   Varsity Brands, LLC, Varsity Spirit, LLC, Varsity Spirit Fashion & Supplies, LLC (“Varsity
 Defendants”), and U.S. All Star Federation, Inc. (“USASF”) (collectively, the “Defendants”).
 3
   Prior to the issuance of the Notice of Setting, on August 19, 2020, the parties to the Fusion
 Elite Action filed a Joint Motion for Entry of Case Management Order No. 1 (Dkt. No. 14).
 Among other things, the proposed order requested the appointment of interim co-lead class
 counsel for the Fusion Elite Action. In the event that the Court approves consolidation, Counsel
 in the two cases have conferred and reached an agreement to move for the appointment of
 Berger Montague PC, Cuneo Gilbert & LaDuca, LLP, and Labaton Sucharow LLP as Co-Lead
 Interim Class Counsel, and Branstetter, Stranch, & Jennings, PLLC as interim Liaison Counsel,
Case 2:20-cv-02600-SHL-cgc Document 23 Filed 09/08/20 Page 3 of 9                        PageID 166




II.    CONSOLIDATION IS APPROPRIATE

        Federal Rule of Civil Procedure 42(a) provides that the Court may consolidate actions

that “involve a common question of law or fact.” Fed. R. Civ. P. 42(a). In the Sixth Circuit,

courts consider “[w]hether the specific risks of prejudice and possible confusion [are]

overborne by the risk of inconsistent adjudications of common factual and legal issues, the

burden on parties, witnesses and available judicial resources posed by multiple lawsuits, the

length of time required to conclude multiple suits as against a single one, and the relative

expense to all concerned of the single-trial, multiple-trial alternatives.” Smith v. Nellis, No.

1:20-CV-2002, 2020 WL 1815942, at *1 (W.D. Tenn. Apr. 9, 2020) (quoting Cantrell v. GAF

Corp., 999 F.2d 1007, 1011 (6th Cir. 1993)).

        The above-captioned actions present nearly identical questions of law and fact. Each

alleges the same underlying conduct: that Defendants, through a variety of exclusionary

conduct, maintained or enhanced monopoly power in the markets for All Star competitions

and All Star apparel.4 Each is brought on behalf of the same proposed classes of All Star gyms
and persons who paid expenses associated with All Star Competitions and/or All Star Apparel

directly to the Varsity Defendants. And each asserts claims under the Sherman Act Section 2

for monopolization and conspiracy to monopolize.5 Consolidating the actions will avoid

inefficiency, delay, confusion, and prejudice by having all plaintiffs litigate their overlapping

claims on behalf of the same proposed class of persons and entities in a single action instead of


 for the proposed Direct Purchaser Plaintiff class in the proposed consolidated action, subject to
 the Court’s approval. To that end, counsel in the Fusion Elite Action will file a notice on that
 docket indicating that they support the new proposed leadership structure, and Labaton
 Sucharow will file papers, both a Notice and a Motion, on the Radek Action docket in support
 of the new proposed interim class counsel structure under Federal Rule of Civil Procedure
 23(g).
 4
   For definitions of All Star competitions and All Star apparel see Kathryn Radek, et al. v.
 Varsity Brands, LLC, et al., 2:20-cv-02649-SHL, Dkt. No. 1 (W.D. Tenn. Aug. 25, 2020) (¶¶
 88-95); Fusion Elite All Stars, et al. v. Varsity Brands, LLC, et al., 2:20-cv-02600-SHL, Dkt.
 No. 1, (W.D. Tenn. Aug. 13, 2020) (¶¶ 82-92, 97-101).
 5
   Plaintiffs in the Radek Action also assert a claim under Sherman Act Section 1 for conspiracy
 to monopolize.


                                                -2-
Case 2:20-cv-02600-SHL-cgc Document 23 Filed 09/08/20 Page 4 of 9                      PageID 167




multiple, parallel actions. See Atkinson v. Morgan Asset Mgmt., Inc., 2008 WL 11319683, at

*6 (W.D. Tenn. Sept. 23, 2008) (granting consolidation where “[t]he proposed consolidation

would save judicial resources and prevent unnecessary cost and delay[;] [n]o party has

objected to consolidation, and the Court has no reason to conclude that any party would be

prejudiced if the Court grants the motions for consolidation”). Consolidating the actions will

also avoid the risk of inconsistent judgments and save the parties the expense of duplicative

recovery and trial practice. See McNeil v. Memphis Police Ass’n, Inc., No. 07–2166, 2008 WL

2402530, at *2 (W.D. Tenn. June 11, 2008) (“The cases involve essentially identical questions

of law and fact, the same defendants, and will require much of the same evidence.

Additionally, the cases are at the same early stage of litigation. Consolidating these cases will

avoid duplicative discovery and promote judicial economy.”).

       Moving Plaintiffs therefore request that the Court order that the above-captioned

actions shall be consolidated for all purposes up and through trial pursuant to Federal Rule of

Civil Procedure 42(a).


Dated: September 8, 2020                           Respectfully submitted,




                                               -3-
Case 2:20-cv-02600-SHL-cgc Document 23 Filed 09/08/20 Page 5 of 9             PageID 168




By:    /s/ J Gerard Stranch, IV         By:    /s/ Nathan A. Bicks

J. Gerard Stranch, IV (TN BPR #23045)   Nathan A. Bicks (BPR 10903)
Benjamin A. Gastel (TN BPR #28699)      Frank B. Thacher III (BPR 23925)
BRANSTETTER, STRANCH &                  BURCH, PORTER, & JOHNSON, PLLC
JENNINGS, PLLC
                                        130 North Court Ave.
 223 Rosa Parks Ave. Suite 200
Nashville, TN 37203                     Memphis, TN 38103
Telephone: (615) 254-8801               Telephone: (901) 524-5000
gerards@bsjfirm.com                     nbicks@bpjlaw.com
beng@bsjfirm.com                        fthacher@bpjlaw.com

H. Laddie Montague, Jr.*                Gregory S. Asciolla**
Eric L. Cramer*
                                        Karin E. Garvey**
Mark R. Suter*
BERGER MONTAGUE PC                      Veronica Bosco**
1818 Market Street, Suite 3600          Ethan H. Kaminsky**
Philadelphia, PA 19106                  LABATON SUCHAROW LLP
Telephone: (215) 875-3000               140 Broadway
hlmontague@bm.net                       New York, NY 10005
ecramer@bm.net                          Telephone: (212) 907-0700
msuter@bm.net
                                        gasciolla@labaton.com
Jonathan W. Cuneo*                      kgarvey@labaton.com
Katherine Van Dyck*                     vbosco@labaton.com
Victoria Sims*                          ekaminsky@labaton.com
CUNEO GILBERT & LADUCA, LLP
4725 Wisconsin Avenue NW, Suite 200     Aubrey B. Harwell, Jr. (BPR 002559)
Washington, DC 20016
                                        Charles Barrett (BPR 020627)
Telephone: (202) 789-3960
jonc@cuneolaw.com                       Aubrey B. Harwell III (BPR 017394)
kvandyc@cuneolaw.com                    NEAL & HARWELL, PLC
vicky@cuneolaw.com                      1201 Demonbreun St., Suite 1000
                                        Nashville, TN 37203
Benjamin D. Elga*                       Telephone: (615) 244-1713
JUSTICE CATALYST LAW, INC.              aharwell@nealharwell.com
81 Prospect Street
                                        cbarrett@nealharwell.com
Brooklyn, NY 11201
Telephone: (518) 732-6703               tharwell@nealharwell.com
belga@justicecatalyst.org
                                        **Pro Hac Vice pending
Brian Shearer*
Craig L. Briskin*                       Attorneys for Plaintiffs Kathryn Anne Radek,
JUSTICE CATALYST LAW, INC.              Lauren Hayes, and Janine Cherasaro and the
718 7th Street NW                       Proposed Direct Purchaser Class
Washington, DC 20001


                                        -4-
Case 2:20-cv-02600-SHL-cgc Document 23 Filed 09/08/20 Page 6 of 9   PageID 169




Telephone: (518) 732-6703
brianshearer@justicecatalyst.org
cbriskin@justicecatalyst.org

Roberta D. Liebenberg*
Jeffrey S. Istvan*
Mary L. Russell*
FINE KAPLAN AND BLACK, R.P.C.
One South Broad St., 23rd Floor
Philadelphia, PA 19107
Telephone: (215) 567-6565
rliebenberg@finekaplan.com
jistvan@finekaplan.com
mrussell@finekaplan.com

*Pro Hac Vice forthcoming

Attorneys for Plaintiffs Fusion Elite All Stars,
Spirit Factor LLC d/b/a Fuel Athletics, and
Stars and Stripes Gymnastics Academy Inc.
d/b/a Stars and Stripes Kids Activity Center
and the Proposed Direct Purchaser Class




                                                   -5-
Case 2:20-cv-02600-SHL-cgc Document 23 Filed 09/08/20 Page 7 of 9                   PageID 170




                           CERTIFICATE OF CONSULTATION
       Consistent with Local Rule 7.2(a)(1)(B), I hereby certify that on September 2, 2020, I,
Ben Gastel along with Eric Cramer, Victoria Sims, and Karin Garvey began consultation with
Steven Kaiser and Nicole Berkowitz, counsel for the Defendants and such counsel indicated that
they did not oppose the relief granted by this motion. Such consultation was by phone on
September 2, 2020 and by email thereafter.


                                                    /s/ Benjamin A. Gastel
Case 2:20-cv-02600-SHL-cgc Document 23 Filed 09/08/20 Page 8 of 9                PageID 171




                                         CERTIFICATE OF SERVICE

        The undersigned certifies the foregoing document was filed with the Court’s Case
Management/Electronic Case Filing System, this 8th day of September, 2020, and served upon
the following counsel:
              George S. Cary
              Steven J. Kaiser
              CLEARY GOTTLIEB STEEN & HAMILTON LLP
              2112 Pennsylvania Ave., NW
              Washington, DC 20037
              Tel: (202) 974-1500
              gcary@cgsh.com
              skaiser@cgsh.com

              Attorneys for Defendants Varsity Brands,
              LLC, Varsity Spirit, LLC,
              and Varsity Spirit Fashion & Supplies, LLC

              Grady Garrison
              Nicole D. Berkowitz
              BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ, PC
              165 Madison Ave., Suite 2000
              Memphis, TN 38103
              Tel: (901) 577-8166
              ggarrison@bakerdonelson.com
              nberkowitz@bakerdonelson.com

              Attorney for U.S. All Star Federation, Inc.
              Nathan A. Bicks
              Frank B. Thacher III
              BURCH, PORTER, & JOHNSON, PLLC
              130 North Court Ave.
              Memphis, TN 38103
              Tel: (901) 524-5000
              nbicks@bpjlaw.com
              fthacher@bpjlaw.com

              Gregory S. Asciolla
              Karin E. Garvey
              Veronica Bosco
              Ethan H. Kaminsky
              LABATON SUCHAROW LLP
              140 Broadway
              New York, NY 10005
              Tel: (212) 907-0700
Case 2:20-cv-02600-SHL-cgc Document 23 Filed 09/08/20 Page 9 of 9         PageID 172




            gasciolla@labaton.com
            kgarvey@labaton.com
            vbosco@labaton.com
            ekaminsky@labaton.com

            Aubrey B. Harwell, Jr.
            Charles Barrett
            Aubrey B. Harwell III
            NEAL & HARWELL, PLLC
            1201 Demonbreun St., Suite 1000
            Nashville, TN 37203
            Tel: (615) 244-1713
            aharwell@nealharwell.com
            cbarrett@nealharwell.com
            tharwell@nealharwell.com

                                              /s/ J. Gerard Stranch, IV
                                              J. Gerard Stranch, IV
